EXHIBIT 10.1

 

FUSE MEDICAL, INC.

 

STOCK OPTION AGREEMENT

 

This Stock Option Agreement (this "Agreement"), effective for all purposes as of
the 17th day of July, 2015 (the "Grant Date"), is entered into by and between
Ross Eichberg, an individual ("Optionee") and Fuse Medical, Inc., a Delaware
corporation (the "Corporation"). Each of Optionee and the Corporation are
sometimes individually referred to hereinafter as a "Party" and collectively as
the "Parties."

 

 

1.

Grant of Option. The Corporation hereby grants to Optionee, as of the Grant
Date, an option (the "Option") to purchase up to 600,000 shares of the common
stock of the Corporation (the "Option Shares"), at an exercise price of $0.26
per share (the "Exercise Price"). The Option Shares that are vested in
accordance with the Vesting Schedule (as defined below) shall be exercisable
from time-to-time during the Term (as defined in Section 2) upon payment of the
Exercise Price.

 

 

2.

Option Term. The Option shall have a term of five (5) years measured from the
Grant Date (the "Term" and the last day of which shall be the "Expiration
Date"). The Option shall permanently expire on the Expiration Date, unless
sooner terminated in accordance with Sections 5 or 6.

 

 

3.

Limited Transferability. The Option shall be neither transferable nor assignable
by Optionee.

 

 

4.

Vesting Schedule; Dates of Exercise.

 

 

a. This Option may only be exercisable after one year from the Grant Date and
then, after the expiration of that one year period, the options shall be
exerciseable to purchase whole shares of Common Stock in accordance with the
following vesting schedule: (i) 100,000 (1/6) of the Option Shares shall vest 13
months after the Grant Date; (ii) 200,000 (1/3) of the Option Shares shall vest
14 months after the Grant Date; (iii) 300,000 (1/2) of the Option Shares shall
vest 15 months after the Grant Date; (iv) 400,000 (2/3 ) of the Option Shares
shall vest 16 months after the Grant Date; (v) 500,000 (5/6) of the Option
Shares shall vest 17 months after the Grant Date; and (vi) 600,000 (100%) of the
Options Shares shall vest 18 months after the Grant Date (the "Vesting
Schedule").

 

 

b. As the Option becomes exercisable for each of the foregoing installments of
Option Shares, those installments shall accumulate, and the Option shall remain
exercisable for the accumulated installments until the Expiration Date.

 



  1

 





 

 

5. Manner of Exercising Option.

 

 

 

a. In order to exercise the Option with respect to all or any part of the Option
Shares for which the Option is at the time exercisable, Optionee (or any other
person or persons exercising the Option) must take the following actions:

 

 

 

i. Execute and deliver to the Corporation a stock option exercise agreement for
the Option Shares for which the Option is exercised, in form and substance
substantially similar to the one attached hereto as Exhibit A (the "Exercise
Agreement").

 

 

 

 

ii. Pay the aggregate Exercise Price for the purchased shares in either cash or
check made payable to the Corporation, or by any other method to which the
Corporation shall agree, in the Corporation's sole discretion, including but not
limited to a cashless exercise through a sale and remittance procedure approved
by the Corporation.

 

 

 

 

iii. Furnish to the Corporation appropriate documentation that the person or
persons exercising the Option (if other than Optionee) have the right to
exercise the Option.

 

 

 

 

iv. Execute and deliver to the Corporation such written representations as may
be requested by the Corporation in order for it to comply with the applicable
requirements of Federal and state securities laws.

 

 

b. As soon as practical after the date upon which Optionee exercises all or part
of his Option hereunder, the Corporation shall issue to or on behalf of Optionee
(or any other person or persons exercising the Option) a certificate for the
purchased Option Shares, with the appropriate legends affixed thereto.

 

 

c. In no event may the Option be exercised for any fractional shares.

 

6. Restrictive Legends. Optionee understands and agrees that the Corporation
shall cause the legends set forth below or legends substantially equivalent
thereto, to be placed upon any certificate(s) evidencing ownership of the Option
Shares together with any other legends that may be required by the Corporation
or by state or federal securities laws:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE "ACT") AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR, IN THE
OPINION OF COUNSEL SATISFACTORY TO THE ISSUER OF THESE SECURITIES, SUCH OFFER,
SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS IN COMPLIANCE THEREWITH.

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AND A RISK OF FORFEITURE AS SET FORTH IN THE STOCK OPTION AGREEMENT
BETWEEN THE CORPORATION AND THE ORIGINAL HOLDER OF THESE SHARES, A COPY OF WHICH
MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE CORPORATION.

 



  2

 



 

7. Compliance with Laws and Regulations. The exercise of the Option and the
issuance of the Option Shares upon such exercise shall be subject to compliance
by the Corporation and Optionee with all applicable requirements of law relating
thereto and with all applicable regulations of any stock exchange on which the
Corporation's common stock may be listed for trading at the time of such
exercise and issuance. 8. Tax Matters. Optionee hereby acknowledges that any
applicable transfer restrictions, or any other applicable document, may result
in adverse tax consequences to Optionee that may be avoided by proper tax
planning. Optionee acknowledges and agrees that (i) he will consult with his own
tax counsel and determine how best to plan for the tax consequences of his
receipt of the Option granted hereby, and (ii) such planning and the making of
such election is his sole responsibility, and not the Corporation's. Optionee
acknowledges that the Corporation will not make any tax filings on his behalf.
9. Tax/Legal Counsel. Optionee confirms that he has had an opportunity to
consult with professionals of his own choosing and to obtain advice with respect
to this Option Agreement and the legal and tax consequences of the Option
granted to her hereunder. Further, Optionee acknowledges and agrees that the law
firm of Ballard Spahr LLP only represents the Corporation with respect to this
Option Agreement. Optionee has been advised to consult his own legal or tax
counsel to review this Option Agreement and any other agreement between Optionee
and the Corporation received in the future. 10. Successors and Assigns. The
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the Corporation and its successors and assigns and Optionee, Optionee's assigns
and the legal representatives, heirs and legatees of Optionee's estate. 11.
Notices. Any notice required to be given or delivered to the Corporation under
the terms of this Agreement shall be in writing and addressed to the Corporation
at its principal corporate offices. Any notice required to be given or delivered
to Optionee shall be in writing and addressed to Optionee at the address
indicated below Optionee's signature line below. All notices shall be deemed
effective upon personal delivery or upon deposit in the U.S. mail, postage
prepaid and properly addressed to the party to be notified. 12. Governing Law.
All matters arising out of or relating to this Agreement shall be governed by
and construed in accordance with the internal laws of the State of Delaware
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Delaware or any other jurisdiction). 13. Submission to
Jurisdiction. Any legal suit, action or proceeding arising out of or based
upon/relating to this Agreement or the transactions contemplated hereby shall be
instituted in the federal courts of the United States of America or the courts
of the State of Texas in each case located in the City of Dallas, Texas and each
party irrevocably submits to the exclusive jurisdiction of such courts in any
such suit, action or proceeding. The parties irrevocably and unconditionally
waive any objection to the laying of venue of any suit, action or proceeding in
such courts and irrevocably waive and agree not to plead or claim in any such
court that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

 

[Remainder of Page Intentionally Left Blank; Signature page(s) to follow]

 



  3

 





 

IN WITNESS WHEREOF, the Parties have executed this Agreement to be effective as
of the Grant Date.

 





CORPORATION:

 

FUSE MEDICAL, INC.

  By:

/s/ Christopher Pratt

Name:

Christopher Pratt

Title:

Interim Chief Executive Officer

 

OPTIONEE:

  

/s/ Ross Eichberg

Ross Eichberg, an individual

 

   

 

 

 

Address:

 

 

 

 



 



  4

 

  



EXHIBIT A

 

Form of Exercise Agreement

 

(Attached)

 

 

 

 

 

 

 

 

 

 

 

 

 



  5

 



 

Stock Option Exercise Agreement

 

This Stock Option Exercise Agreement (this "Exercise Agreement") is made and
entered into as of _________________ by and between Fuse Medical, Inc., a
Delaware corporation (the "Company") and the Purchaser named below. Capitalized
terms used but not defined herein shall have the meanings ascribed to them in
that certain Stock Option Agreement, dated effective as of July ____, 2015 (the
"Option Agreement").

 

Purchaser Name: Ross Eichberg ("Purchaser")

Address: _____________________________

_____________________________________

_____________________________________

 

Social Security Number: __________________

Date: ________________________________

 

Option. The Purchaser was granted anoption (the "Option") to purchase certain
shares of common stock pursuant to the terms of the Option Agreement.

 

Exercise of Option. The Purchaser hereby elects to exercise the Option to
purchase ________ shares of Common Stock ("Shares"), _______ of which are vested
pursuant to the terms of the Option Agreement, and _______ shall remain unvested
until the vesting requirements of Section 4(a) of the Option Agreement are
fulfilled.

 

The total Exercise Price for all of the Shares is _____________ (total Shares
times Exercise Price per Share).

 

Payment of the Exercise Price; Delivery of Required Documents. The Purchaser
encloses payment in full of the total Exercise Price for the Shares in the
following form(s), as authorized by the Option Agreement (check and complete as
appropriate):

 

____ In cash (by certified or bank check) in the amount of $________, receipt of
which is acknowledged by the Company.

 

____ By a Company-assisted cashless exercise, as previously agreed in writing by
the Company.

 

____ By reduction in the number of Shares otherwise deliverable upon exercise
with a Fair Market Value equal to the total Exercise Price, as previously agreed
in writing by the Company.

 

The Purchaser will deliver any other documents that the Company requires.

 

Representations and Warranties of Purchaser. Purchaser represents and warrants
to the Company, that the following are true in all material respects:

 



  6

 



 

Purchaser is acquiring the Shares solely for his own account for investment
purposes and not with a view to, or for offer or sale in connection with, any
distribution thereof. Purchaser acknowledges that the Shares are not registered
under the Securities Act of 1933, as amended, or any state securities laws, and
that the Shares may not be transferred or sold except pursuant to the
registration provisions of the Securities Act of 1933, as amended or pursuant to
an applicable exemption therefrom and subject to state securities laws and
regulations, as applicable. Purchaser is able to bear the economic risk of
holding the Shares for an indefinite period (including total loss of its
investment), and has sufficient knowledge and experience in financial and
business matters so as to be capable of evaluating the merits and risk of its
investment. Notwithstanding any of the foregoing, the Purchaser may for estate
planning purposes only, transfer any Shares to a trust established by the
Purchaser of which the Purchaser is a Trustee.

 

 Purchaser has conducted his own independent investigation, review and analysis
of the business, results of operations, prospects, condition (financial or
otherwise) or assets of the Company, and acknowledges that he has been provided
adequate access to the personnel, properties, assets, premises, books and
records, and other documents and data of the Company for such purpose. Purchaser
acknowledges and agrees that: (a) in making his decision to enter into this
Exercise Agreement and to consummate the transactions contemplated hereby,
Purchaser has relied solely upon his own investigation; and (b) neither the
Company, nor any other person has made any representation or warranty as to the
Company or this Agreement.

 

Tax Withholding. The Purchaser will make arrangements satisfactory to the
Company to pay or provide for any applicable federal, state and local
withholding obligations of the Company. The Purchaser may satisfy any federal,
state or local tax withholding obligation relating to the exercise of the Option
by any of the methods set forth in the Option Agreement. The Purchaser
understands that ownership of the Shares will not be transferred to the
Purchaser until the total Exercise Price and all applicable withholding taxes
have been paid.

 

Tax Consequences. The Purchaser understands that there may be adverse federal or
state tax consequences as a result of his purchase or disposition of the Shares.
The Purchaser also acknowledges that he has been advised to consult with a tax
advisor in connection with the purchase or disposition of the Shares. The
Purchaser is not relying on the Company for tax advice.

 

Compliance with Law. The issuance and transfer of the Shares will be subject to,
and conditioned upon compliance by the Company and the Purchaser with, all
applicable federal, state and local laws and regulations and all applicable
requirements of any stock exchange or automated quotation system on which the
Shares may be listed or quoted at the time of such issuance or transfer.

 

Successors and Assigns; Binding Effect. This Exercise Agreement will be binding
upon and inure to the benefit of the successors and assigns of the Company. This
Exercise Agreement will be binding upon the Purchaser and the Purchaser's heirs,
executors, legal representatives, successors and assigns.

 

Governing Law. This Exercise Agreement will be construed and interpreted in
accordance with the laws of the State of Delaware without regard to conflict of
law principles.

 

Severability. The invalidity or unenforceability of any provision of this
Exercise Agreement shall not affect the validity or enforceability of any other
provision, and each provision of this Exercise Agreement shall be severable and
enforceable to the extent permitted by law.

 

Counterparts. This Exercise Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument.

 

Notice. Any notice required to be delivered to the Company under this Exercise
Agreement shall be in writing and addressed to the CEO of the Company at the
Company's principal corporate offices. Any notice required to be delivered to
the Purchaser under this Exercise Agreement shall be in writing and addressed to
the Purchaser at the Purchaser's address as set forth above. Either party may
designate another address in writing (or by such other method approved by the
Company) from time to time.

 

Acknowledgement. The Purchaser understands that he is purchasing the Shares
pursuant to the terms and conditions of the Option Agreement, copies of which
the Purchaser has read and understands.

 

[Signature Page Follows]

 



  7

 



 

IN WITNESS WHEREOF, the parties have executed this Exercise Agreement as of the
date first above written.

 





COMPANY:

 

 

FUSE MEDICAL, INC.

 

By:

 

Name:

Christopher Pratt

Title:

Chief Executive Officer

 

PURCHASER:

 

 

Ross Eichberg, an individual



 

 

 

8

--------------------------------------------------------------------------------

 

 